                                                                   Case 3:20-cv-00036-LRH-CLB Document 6 Filed 02/10/20 Page 1 of 2



                                                               1 ANTHONY L. HALL, ESQ.
                                                                 Nevada Bar No. 5977
                                                               2 AHall@SHJNevada.com
                                                                 KENDRA J. JEPSEN, ESQ.
                                                               3 Nevada Bar No. 14065
                                                                 KJepsen@SHJNevada.com
                                                               4 SIMONS HALL JOHNSTON PC
                                                                 6490 S. McCarran Blvd., Ste. F-46
                                                               5 Reno, Nevada 89509
                                                                 Telephone: (775) 785-0088
                                                               6 Attorneys for Defendants

                                                               7

                                                               8

                                                               9

                                                              10
                                                                                                   UNITED STATES DISTRICT COURT
                                                              11
                                                                                                            DISTRICT OF NEVADA
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13 LANDON BISSET,
                               Phone: (775) 785-0088




                                                                                                                           CASE NO.: 3:20-cv-00036-LRH-CBC
                                  Reno, NV 89509




                                                              14                            Plaintiff,

                                                              15 v.
                                                                                                                              STIPULATION AND [PROPOSED]
                                                              16 ALS GROUP USA, CORP, ALS USA, INC.,                        ORDER EXTENDING DEADLINE FOR
                                                                 and DOES I-X,                                                 DEFENDANTS TO ANSWER OR
                                                              17                                                            OTHERWISE PLEAD TO PLAINTIFF’S
                                                                                 Defendants.                                          COMPLAINT
                                                              18                                                                     [First Request]

                                                              19

                                                              20          Plaintiff Landon Bisset (“Plaintiff” or “Bisset”) and Defendants ALS Group USA, Corp and

                                                              21 ALS USA, Inc. (collectively, when possible, “Defendants” 1), by and through their respective counsel,

                                                              22 hereby submit the following Stipulation and [Proposed] Order to Extend Deadline for Defendants to

                                                              23 Respond to Plaintiff’s Complaint. Defendants seek a brief extension of less than two weeks to answer

                                                              24 or otherwise respond to the Plaintiff’s Complaint. This request is made in good faith, is not made for

                                                              25 the purpose of delay, and will not result in any undue delay or prejudice. Accordingly, the Parties

                                                              26

                                                              27   1
                                                                     ALS USA, Inc. contends that it is the only proper Defendant in this matter. To the extent that ALS Group USA, Corp
                                                                   is deemed a proper party, it joins in this stipulation.
                                                              28

                                                                                                                     Page 1 of 2
                                                                   Case 3:20-cv-00036-LRH-CLB Document 6 Filed 02/10/20 Page 2 of 2



                                                               1 have agreed and stipulate that the deadline for Defendants to answer or otherwise respond to

                                                               2 Plaintiff’s Complaint will be on or before February 26, 2020.

                                                               3
                                                                   RESPECTFULLY SUBMITTED,
                                                               4

                                                               5
                                                                    DATED this 10th day of February, 2020.          DATED this 10th day of February, 2020.
                                                               6
                                                                    BY:     /s/ Mark Mausert, Esq.              .   BY:      /s/ Anthony L. Hall, Esq.         .
                                                               7          MARK MAUSERT, ESQ.                               ANTHONY L. HALL, ESQ.
                                                                          Nevada Bar No. 2398                              Nevada Bar No. 5977
                                                               8          mark@markmausertlaw.com                          AHall@SHJNevada.com
                                                                          729 Evans Avenue                                 KENDRA J. JEPSEN, ESQ.
                                                               9          Reno, Nevada 89512                               Nevada Bar No. 14065
                                                                          Phone: (775) 786-5477                            KJepsen@SHJNevada.com
                                                              10          Fax: (775) 786-9658                              SIMONS HALL JOHNSTON PC
                                                                                                                           6490 S. McCarran Blvd., Ste. F-46
                                                              11          Attorneys for Plaintiff                          Reno, Nevada 89509
                                                                                                                           Telephone: (775) 785-0088
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                                                                                           Attorneys for Defendants
                                                              13
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14                                    IT IS SO ORDERED.

                                                              15

                                                              16                                    UNITED STATES DISTRICT/MAGISTRATE JUDGE

                                                              17

                                                              18                                    DATED:    February 11, 2020

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                             Page 2 of 2
